Citation Nr: 1035983	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depressive disorder, evaluated as 50 percent disabling from 
September 24, 2003.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Wichita, Kansas Regional 
Office (RO) of the Department of Veterans Affairs (VA).

An August 2004 rating decision denied the Veteran's claim of 
entitlement to a disability evaluation in excess of 30 percent 
for his major depressive disorder.  The Board issued a decision 
in April 2007, granting the Veteran an increased, 50 percent 
disability evaluation.  He appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2008, his representative 
and VA's Office of General Counsel-representing the Secretary of 
VA, filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for readjudication in 
compliance with directives specified.  The Court issued an order 
that same month, granting the joint motion, and returned the case 
to the Board.

In a July 2005 rating decision, the RO denied the Veteran's claim 
for a total rating based on individual unemployability due to 
service-connected disability.

A May 2007 rating decision effectuated the Board's grant of a 50 
percent disability evaluation for his major depressive disorder, 
assigning an effective date of September 24, 2003.  The Veteran 
appealed the effective date assigned for his 50 percent rating.

A February 2009 Board decision denied, in pertinent part, 
entitlement to an increased disability rating for major 
depressive disorder, evaluated as 50 percent disabling from 
September 24, 2003 and also denied entitlement to TDIU.  The 
Veteran thereafter appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court) which, upon a 
February 2010 Joint Motion For Partial Vacatur and Remand, 
promulgated an Order on March 9, 2010 that (essentially) vacated 
that part of the Board's February 2009 decision that denied 
entitlement to an increased disability rating for major 
depressive disorder and denied entitlement to TDIU.

The February 2009 Board decision also denied entitlement to an 
effective date earlier than September 24, 2003, for the grant of 
a 50 percent disability evaluation for major depressive disorder.  
The parties agreed (Joint Motion, page 1) that that claim should 
be affirmed.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran seeks a rating in excess of 50 percent, from 
September 24, 2003, for his major depressive disorder.  The 
February 2010 Joint Motion noted (page 4) that "the Board did 
not provide a rationale for its findings except to state that 
[the Veteran's] occupational impairment was caused by his 
substance abuse, which is not service-connected."  Citing to the 
case of Mittleider v. West, 11 Vet. App. 181 (1998), the Joint 
Motion observed (page 4) as follows:

Moreover, as in the instant case, "[t]he 
need for a statement of reasons or bases is 
particularly acute when BVA findings and 
conclusions pertain to the degree of 
disability resulting from mental 
disorders."

Records associated with Veteran's claims file have noted that the 
Veteran has had long-standing problems with substance abuse.  In 
this regard, the Board notes that a VA psychologist, near the end 
of a July 2004 VA mental disorders examination report, stated 
that the Veteran's poor overall function "that results from the 
substance abuse results in symptoms of depression."

The Board finds that the matter of the relationship, if any, 
between the Veteran's service-connected depression and 
nonservice-connected substance abuse disorder must be clarified 
prior to further adjudication of this appeal.  As such a matter 
requires medical expertise, the Board finds that the Veteran 
should be scheduled for a VA psychiatric examination that 
addresses the medical questions presented by this appeal.

A July 2010 Notice of Award letter from the Social Security 
Administration (SSA) indicates that the Veteran became entitled 
to monthly disability benefits beginning February 2010.  The 
Veteran's attorney has requested (August 23, 2010 correspondence, 
page 6) that VA obtain the records.  VA has a duty to obtain SSA 
records when they may be relevant.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Based on the nature of the 
Veteran's claims, an attempt should be made to obtain these 
records.

As the claim of entitlement to an increased disability rating for 
major depressive disorder could have a significant impact on the 
Veteran's claim for TDIU, a decision on the TDIU issue is 
deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request a 
copy of the Veteran's records regarding any 
award of SSA disability benefits, including 
any SSA administrative decision(s) 
(favorable or unfavorable), and the medical 
records upon which the decision(s) were 
based.

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and severity of his 
service-connected major depressive 
disorder.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, and 
all findings reported in detail.  

The examiner is specifically requested to 
state whether it is at least as likely as 
not that the Veteran's substance abuse 
disability is related to (or aggravated by) 
his service-connected major depressive 
disorder.  

A GAF score pertaining solely to service-
connected psychiatric disability should be 
assigned and, to the extent possible, 
should indicate which symptoms pertain 
solely to the Veteran's service-connected 
depressive disorder.  The examiner is also 
specifically requested to state whether the 
Veteran's service-connected psychiatric 
disability precludes him from obtaining or 
maintaining gainful employment.  Rationale 
should be included for all opinions 
provided.

3.  The AOJ should then readjudicate the 
issues of entitlement to an increased 
disability rating for major depressive 
disorder, evaluated as 50 percent disabling 
from September 24, 2003, and entitlement to 
a TDIU.  If the benefits sought are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and the 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



